2021 WI 69

                  SUPREME COURT          OF     WISCONSIN
CASE NO.:              2020AP1945-BA


COMPLETE TITLE:        In the Matter of the Bar Admission of Abby D.
                       Padlock:

                       Abby D. Padlock,
                                 Petitioner,
                            v.
                       Board of Bar Examiners,
                                 Respondent.

                               BAR ADMISSION OF ABBY D. PADLOCK

OPINION FILED:         June 29, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
ZIEGLER, C.J. filed a dissenting opinion, joined by ROGGENSACK
and HAGEDORN, JJ.
NOT PARTICIPATING:



ATTORNEYS:


       For the petitioner, there were briefs filed by Peyton B.
Engel and Hurley Burish, S.C., Madison.



       For the respondent, there was a brief filed by Jacquelynn
B.    Rothstein,       Director   and   Legal    Counsel,   Board   of   Bar
Examiners.
                                                                     2021 WI 69
                                                             NOTICE
                                              This opinion is subject to further
                                              editing and modification.   The final
                                              version will appear in the bound
                                              volume of the official reports.
No.   2020AP1945-BA


STATE OF WISCONSIN                        :            IN SUPREME COURT

In the Matter of the Bar Admission
of Abby D. Padlock:

Abby D. Padlock,                                                  FILED
           Petitioner,                                       JUN 29, 2021
      v.                                                        Sheila T. Reiff
                                                             Clerk of Supreme Court
Board of Bar Examiners,

           Respondent.




      REVIEW of the Board of Bar Examiners' decision.                   Reversed

and remanded.


      ¶1   PER   CURIAM.   We   review,   pursuant      to     Supreme      Court

Rule (SCR) 40.08(7), the final decision of the Board of Bar

Examiners (Board) declining to certify that the petitioner, Abby

D. Padlock, has satisfied the character and fitness requirements

for admission to the Wisconsin bar set forth in SCR 40.06(1).

The Board's decision was based primarily on its conclusion that

Ms. Padlock was deceptive in her law school application and in

her bar application by underreporting, in a misleading manner,
the details of an arrest that caused her to be charged with two
                                                                            No.      2020AP1945-BA



felony drug charges, which were later dismissed pursuant to a

deferred prosecution agreement.

     ¶2      The      initial          duty          to      examine      an         applicant's

qualifications for bar admission rests with the Board.                                         In the

final      analysis,        however,           this        court    retains          supervisory

authority     and    has    the       ultimate        responsibility         for      regulating

admission to the Wisconsin bar.                           See In re Bar Admission of

Rippl, 2002 WI 15, ¶3, 250 Wis. 2d 519, 639 N.W.2d 553, and In

re   Bar    Admission           of    Vanderperren,            2003    WI      37,      ¶2,       261

Wis. 2d 150,        661     N.W.2d 27.               Here,     although        Ms.      Padlock's

disclosures raised significant questions about her fitness to

practice law, we conclude that Ms. Padlock may be admitted to

the practice of law in this state.                         Accordingly, we reverse and

remand the matter to the Board for further proceedings.

     ¶3      Ms.     Padlock         was   a     high      school     athlete        who       played

Division I volleyball in college and graduated with excellent

grades. However, during and after college, sports injuries and

serious     family    issues         led   to     what      she    describes       as      a    "dark
time."        When        she    was       24,       Ms.     Padlock    wanted          to       work

internationally as a language instructor.                           To acquire money for

this venture she and a friend agreed to transport a substantial

amount of marijuana across state lines as a means of raising

cash.

     ¶4      In October 2015, Ms. Padlock and her friend left the

State of Oregon with a shipment of marijuana in her car that

they were attempting to deliver to Wisconsin.                           They were stopped
by law enforcement officials in Minnesota.                            Her friend, who was
                                                 2
                                                                        No.     2020AP1945-BA



driving      at    the     time,    consented    to    a    K9    search.            Officers

discovered         seventy-six      (76)    individually         sealed        packages      of

marijuana,        weighing     approximately     114       pounds      in      the   vehicle.

They   also       found    three     cell   phones,     $473      in      cash,      assorted

marijuana         edibles,    other    marijuana,       and      drug       paraphernalia.

During a follow up search of Ms. Padlock's home, police found

$30,120, which was later subject to civil forfeiture.

       ¶5     Ms. Padlock was arrested and charged in Minnesota with

two felony counts of a controlled substance crime in the second

degree.      She was offered a deferred prosecution agreement; the

felony charges were later reduced to one count of possession of

marijuana in the third degree, a misdemeanor.                             She received a

stay of adjudication, was sentenced to three days in jail, fined

$1,000,     and     placed     on    probation    for      two    years.             When   she

successfully completed her probation, the charge was dismissed.

Ms.    Padlock       had     been    paid    approximately          $30,000          for    the

attempted delivery; as noted, these funds were subject to a

civil forfeiture.
       ¶6     After Ms. Padlock was sentenced, but before she had

finished serving that sentence, she applied to the University of

Wisconsin Law School.

       ¶7     Ms.        Padlock's     disclosures          on      her        law     school

application form the first basis for the Board's decision to

deny   her    admission        to    the    Wisconsin      bar.         The     law    school

application         requires       applicants    to     describe        in      detail      any

criminal      infractions           that     occurred       prior         to     admission.
Applicants are directed to report instances in which they were
                                             3
                                                                   No.     2020AP1945-BA



cited,      arrested,     charged,       convicted,    or     sentenced        to    any

criminal, civil, or ordinance violation at the federal, state,

or local level.          The application also requires applicants to

answer whether or not the matter was resolved in a conviction, a

dismissal, or was resolved at the same or a different level of

seriousness as the original violation.                 Applicants must answer

even   if    a   finding    of     guilt    or    sentence    was        suspended    or

withheld, or if the record was expunged or sealed.

       ¶8    Ms. Padlock reported that she had been given a stay of

adjudication       and    that     the     charges    against       her     had     been

dismissed.       This was inaccurate.            The charges had not yet been

dismissed at the time Ms. Padlock applied to law school.                             She

was still on probation.            Moreover, Ms. Padlock did not provide

any other details about the 2015 criminal matter.                         She did not

report the amount of marijuana that was discovered, the initial

felony charges that she faced, any information about the $1,000

fine, her three days in jail, or her two years of probation.

She did not mention the $30,000 civil forfeiture.
       ¶9    Ms.    Padlock      was      admitted    to     the    University        of

Wisconsin Law School and began her studies.                   It is not disputed

that   during      law   school,    Ms.    Padlock    spoke    openly       about    her

conviction in class and with colleagues and faculty.                           At some

point, Ms. Padlock received an offer to participate in a law

school program that required a background check.                          During this

background check, the law school learned the details of the

underlying criminal offense and determined that Ms. Padlock had
"seriously mischaracterized her 2015 criminal matter."
                                           4
                                                                  No.     2020AP1945-BA



       ¶10   The   law        school   revoked        its   employment     offer    and

conducted an investigation.               Ultimately, the law school imposed

no discipline on Ms. Padlock and she was permitted to complete

law school, although she was warned that this incident might

adversely affect her admission to the bar.

       ¶11   In    November       2019,     as       a   third-year     law      student

anticipating graduation, Ms. Padlock applied for admission to

the Wisconsin State Bar under the diploma privilege, SCR 40.03.

Ms. Padlock's disclosures on her bar application form the second

basis for the Board's decision to deny her admission to the

Wisconsin bar.        In her bar application, Ms. Padlock reported

that in October of 2015, she "drove from Oregon to Wisconsin

with marijuana in [her] car."               She reported that she was charged

with    possession       of     marijuana       on    December   14,     2015.      She

indicated that the final disposition of those charges was a stay

of adjudication with an ultimate dismissal of the charges.

       ¶12   Following some inquiries by the Board that resulted in

Ms. Padlock amending her bar application, the Board informed
Ms. Padlock that her bar admission application was at risk of

being denied on character and fitness grounds.                         SCR 40.08(1).

Ms. Padlock formally contested the Board's preliminary adverse

determination and requested a hearing before the Board.

       ¶13   The    Board        conducted       an      evidentiary     hearing     on

September 11, 2020, via videoconference.                    Ms. Padlock testified

about her history and her application materials.                       Professor Mary

Prosser and Professor Greg Wiercioch, both faculty members at


                                            5
                                                      No.   2020AP1945-BA



the University of Wisconsin Law School, testified in support of

Ms. Padlock's application.

    ¶14   The Board issued a written adverse decision and order

on October 26, 2020.       As relevant, the Board made the following

findings about Ms. Padlock's law school application:

    11. In her application for admission to the University
    of Wisconsin Law School, Ms. Padlock reported that she
    made a conscious choice to do something that she knew
    was wrong and illegal. She further reported that she
    was charged with possession of marijuana on December
    14, 2015. She indicated that the final disposition of
    those charges was a stay of adjudication with an
    ultimate dismissal of the charges.     Ms. Padlock did
    not provide any additional details about her arrest,
    including, for instance, the amount of marijuana that
    was discovered, the initial charges that she faced, or
    any information about the $30,000.00 forfeiture.

    12. At the time Ms. Padlock made those statements to
    the University of Wisconsin Law School, her underlying
    criminal charges had not been dismissed.

                                   ***

    15. Specifically and with regard to the 2015 criminal
    matter, Ms. Padlock failed to disclose on her law
    school application that she was initially charged with
    multiple counts of a controlled substances crime, that
    she accepted guilt for one count of a controlled
    substances crime, that she was sentenced on a count
    different than the original one and that it was
    resolved at a different level of seriousness, and that
    she omitted the details of her sentence including a
    $1000.00 fine, three days in jail, and two years of
    probation.
    ¶15   The Board made the following findings about her bar

application    and   her    credibility   regarding   her   application

disclosures:

    18. In her application for admission to the Wisconsin
    bar Ms. Padlock reported that on October 27, 2015, she

                                    6
                                                                No.    2020AP1945-BA


    "drove from Oregon to Wisconsin with marijuana in
    [her] car." She did not reveal that she had been
    transporting one hundred and fourteen (114) pounds of
    marijuana,   nor  did   she  indicate   that    she   was
    originally   charged   with  two   counts    of    felony
    trafficking of controlled substances.

    19. In her testimony before the Board, Ms. Padlock
    revealed that she had participated in another illegal
    drug    delivery   between    Oregon   and  Wisconsin
    approximately two weeks prior to the October 27th
    incident.    She reported being paid $10,000 for the
    earlier drug transaction.       Ms. Padlock had not
    previously revealed that information to the Board or
    to the University of Wisconsin Law School.

                                          ***

    24. By having repeatedly minimized her criminal
    conduct surrounding her illegal transportation of
    marijuana across state lines, Ms. Padlock demonstrated
    a lack of character and fitness that is essential for
    admission to the Wisconsin bar.

    25. By engaging in repeated acts of misconduct,
    including one that she disclosed for the first time
    during her testimony before the Board, Ms. Padlock has
    not met her burden of establishing her honesty,
    diligence, or reliability.

    26. Ms. Padlock has not demonstrated a sufficient
    effort towards or provided any significant evidence of
    rehabilitation.

    27. By minimizing her criminal conduct in applying to
    the University of Wisconsin Law School and on her
    application for admission to the Wisconsin bar,
    Ms. Padlock was both dishonest and deceptive.     Her
    explanations about each were neither plausible nor
    believable.    Accordingly, the Board did not find
    Ms. Padlock to be a credible witness.
    ¶16   In    its    written      decision    the    Board    indicated        that

Ms. Padlock    had    failed   to   provide     details     about     her   arrest,

including,    for    instance,      the     amount   of    marijuana     that    was
discovered,    the     initial      charges     that      she   faced,      or   any

                                          7
                                                                      No.      2020AP1945-BA



information about the $30,000 forfeiture.                       She did not disclose

that she had been transporting 114 pounds of marijuana or that

she was originally charged with two counts of felony trafficking

of controlled substances.               The Board found, further, that these

omissions         and   incomplete      disclosures       were    intentional.          The

Board also emphasized that during the hearing, in response to a

question, Ms. Padlock disclosed that she had actually completed

another          illegal   drug    delivery       between    Oregon      and     Wisconsin

approximately two weeks before the October 2015 incident and

that she had been paid $10,000 for that drug transaction.                               Ms.

Padlock had not previously revealed that information.                            The Board

found that Ms. Padlock lacked credibility, that her omissions

reflected an effort to deceive the law school and the Board, and

that       she    had   failed    to   establish      good      moral    character      and

fitness to practice law in Wisconsin under SCR 40.06(1) and (3).

       ¶17        Ms. Padlock seeks review.1          The crux of this appeal is

whether Ms. Padlock has established that she has the requisite

character and fitness for admission to the bar.                         When this court
reviews          an   adverse    determination       of   the    Board      pursuant     to

SCR 40.08(7), we adopt the Board's findings of fact if they are

not clearly erroneous.                 In re Vanderperren, 261 Wis. 2d 150,

¶20.       We then determine if the Board's conclusions of law based

on those facts are proper.              Id.



       The court has decided this matter based on the record and
       1

the written submissions of the parties. Neither party requested
oral argument.

                                              8
                                                                      No.       2020AP1945-BA



       ¶18   First, we observe that the Board properly declined to

offer Ms. Padlock conditional admission under SCR 40.075.                                 The

character and fitness concerns that gave rise to the Board's

adverse determination are not amenable to conditional admission.

Only    applicants        who    are    able     to   demonstrate           a    record    of

documented,     ongoing         recovery     and    who   are     able      to    meet    the

competence and the character and fitness requirements may be

considered for conditional admission under SCR 40.075.                              When an

applicant appeals an adverse determination, this court may elect

to impose post-admission conditions as a condition of admitting

the applicant, but this is a distinct procedure from conditional

admission under SCR 40.075.                  In re Bar Admission of Jarrett,

2016 WI 39, 368 Wis. 2d 567, 879 N.W.2d 116.

       ¶19   Next, Ms. Padlock contends that two of the Board's

factual findings are clearly erroneous and should be rejected by

this court.        See In re Bar Admission of Rusch, 171 Wis. 2d 523,

528-29, 492 N.W.2d 153 (1992).                   She further contends that the

Board's      legal    conclusion         regarding        her     character         is    not
supported by the record evidence, and is inconsistent with other

decisions of this court.               See Rippl, 250 Wis. 2d 519, ¶16; In re

Bar    Admission     of    Crowe,      141   Wis. 2d 230,        232,    414      N.W.2d 41

(1987).      She suggests that the Board was biased against her and

that she did not receive a fair hearing.                     From her perspective,

the Board "has interpreted every word she spoke in the most

negative light possible, ignoring some of the evidence favorable

to    her,   and     distorting        the   rest     into      the   portrait       of    an
incorrigible liar."             She maintains that she has met her burden
                                             9
                                                                       No.    2020AP1945-BA



of producing information sufficient to affirmatively demonstrate

her present character and fitness and she asks this court to

order       her    admission.        Alternatively,        she    suggests      that   she

should be afforded admission with conditions.

       ¶20        The standards for evaluating an applicant's admission

to    the    Wisconsin     bar   are    well-settled.            Supreme      Court    Rule

40.06(1) requires that applicants for bar admission establish

good moral character and fitness to practice law.                             The burden

rests with the applicant to establish character and fitness to

the satisfaction of the Board.                    See SCRs 40.06(3) and 40.07.

The    Appendix       to   SCR ch.     40   contains    the      Board's      rules    that

provide additional guidance to the Board and to applicants.

       ¶21        Bar Admission Rule (BA) 6.01 provides that "[a] lawyer

should be one whose record of conduct justifies the trust of

clients,      adversaries,       courts     and    others     with     respect    to   the

professional duties owed to them."                 That same section notes that

"[a] record manifesting a deficiency in the honesty, diligence

or reliability of an applicant may constitute a basis for denial
of admission."

       ¶22        Bar Admission Rule 6.02 provides that in determining

whether       an    applicant    possesses        the   necessary        character     and

fitness to practice law, 12 factors "should be treated as cause

for further inquiry."            BA 6.02 (Relevant Conduct or Condition).

As relevant, these factors include a person's unlawful conduct,

academic          misconduct,    false       statements          by    the    applicant,

including          concealment   or     nondisclosure,           and   acts     involving
dishonesty or misrepresentation.                 See id.
                                            10
                                                                  No.    2020AP1945-BA



      ¶23   Bar    Admission    Rule     6.03   provides     that       in    assigning

weight and significance to the applicant's prior conduct, the

following factors are to be considered:

      (a) the applicant's age at the time of the conduct;

      (b) the recency of the conduct;

      (c)   the    reliability      of   the    information       concerning          the

      conduct;

      (d) the seriousness of the conduct;

      (e) the mitigating or aggravating circumstances;

      (f) the evidence of rehabilitation;

      (g) the applicant's candor in the admissions process;

      (h) the materiality of any omissions or misrepresentations;

      and

      (i) the number of incidents revealing deficiencies.

See SCR ch. 40 App., BA 6.03.

      ¶24   The    Board     states      that   its     adverse         decision       is

predicated    on    Ms.    Padlock's     alleged      lack   of    candor       in    the

application       process,     BA     6.03(g)-(h),       not      her        underlying
misconduct.       It is not seriously disputed that the disclosures

made on Ms. Padlock's law school application were insufficient.

Ms. Padlock essentially concedes this as she admits that her

application "set her up for trouble with the Law School."                             She

maintains, however, that she did not intend to deceive the law

school and she attributes the admitted shortcomings to having a

"lay person's understanding of her legal position" at the time.

Ms.   Padlock's     disclosures     on    her   bar    application           were    less
problematic, but still appear to minimize her misconduct.                             So,
                                         11
                                                                   No.    2020AP1945-BA



the critical question is whether Ms. Padlock's failure to make

sufficiently    detailed        disclosures      on   her   law    school    and    bar

applications        reflects      systematic     evasion    with     an    intent    to

deceive, or simply an error in judgment.

       ¶25   Our case law emphasizes the extreme importance of an

applicant's candor with regard to prior misconduct as being as

important as the underlying misconduct itself.                          In In re Bar

Admission of Gaylord, 155 Wis. 2d 816, 456 N.W.2d 590 (1990), we

affirmed the Board's decision to deny an applicant admission

where the applicant failed to disclose having been charged three

times with criminal offenses including unlawful possession of a

controlled substance with intent to sell, and the possession of

a weapon without a permit.            Id. at 819.      We stated:

       It must be emphasized that the basis of the decision
       to   decline   certification   of   [the    applicant's]
       character and fitness to practice law was not her
       conduct that led to the three criminal charges and the
       numerous   traffic   offenses.  Rather,   [the    Board]
       determined that [the applicant] did not meet her
       burden to establish good moral character and fitness
       to practice law solely by virtue of the inaccuracies
       and omissions in her admission application.
Id. at 822.

       ¶26   Our analysis in bar admission cases typically begins

with    an   assessment        of   the    Board's    factual      findings,       then

proceeds to the de novo review of its legal conclusions.                         Here,

this is complicated, somewhat, by the fact that the Board's

credibility     determinations            are   intertwined       with    its   legal

conclusion that Ms. Padlock lacks the character and fitness to
practice     law.      We   are     generally    disinclined       to    second-guess

                                           12
                                                                                No.     2020AP1945-BA



credibility determinations made by factfinders.                                   That said, we

are   charged      with    considering         the       record      as     a    whole        when    we

conduct our de novo review of the Board's legal conclusions.

According, we review the evidence.

      ¶27    At the evidentiary hearing, Ms. Padlock acknowledged

that her law school application does not explicitly identify the

crime she was initially charged with, but points out that it

"does    reference        consequences         that      bespeak          felony        penalties."

She explains that from her perspective, it seemed as though

everyone    knew       about     her    arrest.           She       repeatedly          notes       that

anyone    with     access       to    the    Internet      has       only       to     enter    "Abby

Padlock" in a search engine to get a detailed account of her

arrest,     complete       with      mugshot.            She    says       that        she    assumed

(wrongly, she now agrees) that law schools undertook their own

investigations.           She reasons that if she had been attempting to

cover up her history, she would not have spoken about it openly

with peers and professors, and would not have applied for a law

school    student       mentoring           program      that       she     knew       required        a
background check.           She adds that the law school was ultimately

satisfied by her explanations and concluded that there was no

need to discipline her or take action against her. Ms. Padlock

maintains her oversights were unintentional, that she was not

dishonest,       that     the    statements         on    her       applications             were    not

false, and that she wrote what she thought was required of her.

      ¶28    Ms.    Padlock          also    offered,          in   addition           to    her     own

testimony,       the    character           testimony      of       two     of        her    academic
supervisors.        Both stated that Ms. Padlock had been forthcoming
                                               13
                                                                 No.     2020AP1945-BA



about her past.      Professor Mary Prosser taught her small group

class on criminal law, and later supervised Ms. Padlock in the

Legal   Assistance        to     Incarcerated         People     Project     (LAIP).

Professor Prosser spoke at length about Ms. Padlock's honesty,

the fact that she did not shade the truth, the fact that she was

forthcoming, her belief that Ms. Padlock had not intended to

deceive the admissions department, and her conclusion that Ms.

Padlock was a suitable candidate for admission to the bar.

    ¶29    Adjunct Professor Greg Wiercioch also worked closely

with Ms. Padlock during her time in LAIP, and spoke about how

Ms. Padlock   led    off       her    application     to   the   program     with   a

dramatic reference to her criminal case, stating:                      "Facing a 50-

year prison sentence can drastically change one's perspective on

life.   Exactly one year, three weeks, and six days ago, I was in

this exact predicament."              Professor Wiercioch stated he had no

concerns about her character, her honesty or integrity, or in

recommending her for admission to practice.

    ¶30    The Board's factual findings derive from Ms. Padlock's
undisputed underlying criminal misconduct, the disclosures on

her two applications, and from the Board members' credibility

determinations based on the testimony and evidence adduced at

the Board's hearing.

    ¶31    Ms. Padlock argues that the Board's factual finding

regarding evidence of her rehabilitation is clearly erroneous.

Specifically, the Board found that there was "a notable lack of

evidence   that     Ms.    Padlock       had    engaged    in    any     significant
rehabilitative    efforts        to    offset   her    misdeeds."         The   Board
                                          14
                                                          No.     2020AP1945-BA



stated that "Padlock has not demonstrated a sufficient effort

toward or provided any significant evidence of rehabilitation."

In its brief, the Board goes farther, claiming that Ms. Padlock

has exhibited effectively no evidence of rehabilitation.                   This

is an important challenge, as a number of our cases reflect the

importance   of   "post-incident"     rehabilitative     conduct     when    we

evaluate an applicant's character and fitness during an appeal

from an adverse determination.         See, e.g., In re Bar Admission

of Anderson, 2006 WI 57, ¶26, 290 Wis. 2d 722, 715 N.W.2d 586

(holding that Anderson's post-incident conduct has reflected a

record of good behavior and the establishment of the requisite

character and fitness to be admitted to the Wisconsin bar).                 The

Board's finding is not consistent with the record evidence.

      ¶32   The record reflects that Ms. Padlock provided services

to incarcerated persons through the LAIP program, citing her own

experience    with   the    justice    system   as   a    reason     for    her

involvement with the program.          She hoped to become a mentor,

publicly stating that that her experience fueled her desire to
help people, a sentiment her professors confirmed.               She joined a

group of law students who went to Dilley, Texas, to provide

legal   assistance   to    women   seeking   asylum.      She     fundraised,

organized, and led camps in Kenya staffed by UW students to help

disadvantaged children build sustainable futures.               She was asked

to join the board of the nonprofit that ran the camps, and did

so.     She regularly volunteered to provide legal assistance to

veterans at the Madison Veterans hospital.             She started a small
business seven months after graduating law school.                  Based on
                                      15
                                                                No.     2020AP1945-BA



these   undisputed      facts     of     record      we    conclude         there    is

significant evidence of rehabilitation and we deem Finding 26

clear error.

    ¶33     Ms.   Padlock    next      argues    that     the   Board's       factual

finding that she was dishonest and deceptive in her applications

is clearly erroneous.        Finding 27 states:

    By minimizing her criminal conduct in applying to the
    University of Wisconsin Law School and on her
    application for admission to the Wisconsin bar,
    Ms. Padlock was both dishonest and deceptive.     Her
    explanations about each were neither plausible nor
    believable.    Accordingly, the Board did not find
    Ms. Padlock to be a credible witness.
    ¶34     Ms.   Padlock       faces     an    uphill      battle      with        this

challenge.        The    Board      is     brutally       disparaging        of     her

credibility,      employing      rhetoric         that     seems,      at      times,

unnecessarily scathing.          The Board condemns her "repeated and

flagrant    displays    at   minimizing        and   concealing       her    wrongful

conduct."    The Board says:

    Ms. Padlock has consistently neglected to acknowledge
    the seriousness and the breadth of her actions to any
    one body or institution.

                                         ***

    She   selectively   provides  information    about her
    criminal history in dribs and drabs without a complete
    accounting of the whole story, the whole picture, or
    the whole truth, to either the University of Wisconsin
    Law School or to the Board of Bar Examiners.

                                         ***

    Ms. Padlock lies by omission unless and until
    confronted by it as was the case during her hearing
    before the Board when she reported, for the first
    time, that she had been involved in a second illegal

                                         16
                                                                 No.       2020AP1945-BA


      drug smuggling operation to import a sizable amount of
      marijuana to Wisconsin from Oregon for which she
      supposedly received $10,000.

                                        ***

      She has persistently and consistently demonstrated a
      lack of candor and seems not to have any real inkling
      about the importance of fully, completely, and wholly
      embracing the truth.

                                        ***

      The Board did not find her testimony with regard to
      either claim to be credible or convincing.          By
      repeatedly minimizing her criminal conduct surrounding
      the illegal transportation of drugs across state
      lines, the Board found that Ms. Padlock manifested a
      deficiency in honesty and integrity both of which are
      essential characteristics for admission to the bar in
      this state.

                                        ***

      The Board has concluded that Ms. Padlock is unable to
      recognize and to understand what it means to be
      truthful, what constitutes a complete disclosure, or
      how to be forthright and argues that she cannot be
      expected to bring those essential skills to the table
      as a lawyer in this state.

                                        ***

      The Board is not persuaded that she has been anything
      other than dishonest and deceptive.
      ¶35    One exchange at the hearing was clearly pivotal to the

Board's     determination       that   the    shortcoming       in   Ms.     Padlock's

applications    reflect     a    calculated     effort     to    deceive      the   law

school and the Board.           In response to a direct question from a

Board     member,   Ms.   Padlock      admitted     that     she       had    actually

successfully made one cross-country marijuana delivery before

she   was   caught,   for   which      she    was   paid    $10,000.          For   Ms.


                                        17
                                                                       No.    2020AP1945-BA



Padlock, this admission evidences her "complete candor to the

Board——she could have kept this fact to herself, and no one

would   have     been    the   wiser."       For    the       Board,    this    admission

clearly   shredded       whatever     tatters      of    credibility          Ms.    Padlock

retained.         The     Board    heavily       faults       Ms. Padlock           for   not

previously     disclosing      this      incident.        The    Board       says     "[h]er

claim that she has never intentionally concealed her past is

simply false as illustrated not only by her failure to include

her first illegal drug transaction on her law school application

but also on her application for admission to the bar."

    ¶36     We    generally        accord       deference       to     a     factfinder's

credibility      determinations          because        the    factfinder           has   the

opportunity      to     observe    the    witness'       demeanor       and    gauge      the

testimony's persuasiveness.               Here, the Board did not believe

Ms. Padlock's explanations for her incomplete disclosures, and

we are bound by that finding.              However, the Board's disbelief of

Ms. Padlock's reasons for her insufficient disclosures does not

lead, inexorably, to the conclusion that she lacks the character
and fitness to practice law.               Were that the case, any effort to

appeal an adverse determination predicated on credibility would

be a fruitless endeavor.

    ¶37     In    our     view,     the     Board       gives     undue        weight      to

Ms. Padlock's disclosure.             Recall that the Board's stated basis

for deeming her application at risk was Ms. Padlock's lack of

candor on her applications – not her underlying criminal conduct

itself.        Those     charges    were    dismissed.            While       in     no   way
condoning      her      illegal     activity,        neither         the      law     school
                                           18
                                                                      No.       2020AP1945-BA



application nor the bar application requires an applicant to

disclose behavior that was immoral or even unlawful, but that

was     never    formally        investigated         or     prosecuted.           Such   an

expectation would be entirely subjective, would place the honest

and     forthright          candidate      at   a    disadvantage,        and     would   be

impossible to administer.

      ¶38      The     Board     then       wholly     discounted         the     character

testimony of the two University of Wisconsin law professors who

know and worked with Ms. Padlock personally.                         The Board faults

them for apparently not knowing of her first drug delivery for

which    she    was     never        apprehended,     and     for   not     affirmatively

indicating they knew all the details of her underlying arrest

and prosecution.             The Board states that it "is unknown whether

either knew about her first marijuana delivery for which she was

never apprehended. Regardless, each supported her admission to

the bar."

      ¶39      We find the Board's position in this regard somewhat

troubling.           Both professors had extensive direct contact with
Ms. Padlock and both are longtime specialists in criminal law.

Moreover, as Ms. Padlock points out, every member of the Board

was given the opportunity, individually and by name, to ask them

questions.            The     goal    of    this     proceeding     was     to     evaluate

Ms. Padlock's character and fitness.                       It is perplexing that not

a single member of the Board asked a question of these character

witnesses.       It is somewhat concerning that these witnesses were

then discredited for failing to answer questions that were never
asked of them.
                                                19
                                                                               No.       2020AP1945-BA



      ¶40     Moreover,      the     record        before         us    reflects          that       each

professor did more than merely "allude to having some awareness"

of Ms. Padlock's crime.              Professor Prosser described the letter

she   wrote    on    Ms.    Padlock's        behalf          to   the       court,       seeking       to

terminate her probation, and she stated that Ms. Padlock was

completely forthcoming about her situation.                              Professor Wiercioch

testified that his first introduction to Ms. Padlock was her

cover letter that led with an admission of her criminal charge.

He testified that she was up-front about her history, which they

discussed at length.               The record confirms that both witnesses

had   definite       knowledge       of     Ms.    Padlock's            criminal          case,       and

believed that she was honest and forthcoming about it.                                       Rather,

it    seems    these       professors        could       not       overcome          the     Board's

antipathy for Ms. Padlock.

      ¶41     This     court       has,     on     several             occasions,          certified

applicants to the bar despite an adverse determination from the

Board. Ms. Padlock points to In re Jarrett, 368 Wis. 2d 567.

Mr. Jarrett was admitted to practice law with conditions after
several     incidents       of    demonstrated           academic           misconduct          in    law

school.        Mr.     Jarrett,       unlike           Ms.    Padlock,             was    completely

forthcoming         about    his      academic           misconduct            throughout             the

application     process,          although        he    failed         to     disclose       several

speeding      tickets.            Neither    the        Board          nor    the        court       were

persuaded     by     his    explanation           for    doing         so,     but       this    court

determined      that        the     omission           regarding             the     tickets          was

insufficient to preclude his admission.


                                              20
                                                                               No.     2020AP1945-BA



       ¶42    Also relevant to our analysis is In re Vanderperren,

261 Wis. 2d 150,            where        the      Board's          refusal            to     certify

Ms. Vanderperren            was     based        primarily          on        her     "less      than

forthright          and     complete          responses"          to     questions          on    her

application for admission to Hamline University School of Law,

and on her subsequent Wisconsin bar application.                                    Her underlying

issues were not criminal, but involved a series of alcohol-

related incidents, obnoxious behavior, and argumentative run-ins

with police and university authorities.                             The Vanderperren case

reflects the importance of post-conduct rehabilitation because,

by   the     time    this    court       considered         her        bar    application,        Ms.

Vanderperren had been admitted to practice law in Minnesota, had

passed the Wisconsin bar exam, had voluntarily corrected her bar

application,         and    several        years      had     elapsed          since       her   last

reported      incident           involving       excessive             alcohol        consumption.

Vanderperren,         261     Wis.       2d    150,     ¶65;       see        also    Rippl,      250

Wis. 2d 519, ¶3.            She had undergone an AODA evaluation and had

attended       AA     meetings         and       changed          her        drinking        habits.
Accordingly, this court opted to admit her to the practice of

law.

       ¶43    Ms. Padlock reminds the court that here, more than six

years   have     elapsed         since     her    criminal         misconduct.              We   have

determined      there       is     evidence      of     her       rehabilitation            on   this

record and we accord more weight to the testimony of her faculty

supervisors         than     did     the       Board,       and        less    weight       to   her

disclosure of information that – while unsavory – she was not
required to disclose.
                                                 21
                                                                    No.   2020AP1945-BA



      ¶44    This was not an easy case.                   Ms. Padlock would have

done better to be exceedingly forthcoming on her law school and

her bar applications.            That said, we have concluded that the

shortcomings in her applications are not sufficient to preclude

her admission to the bar in light of the record as a whole.

Denying      Ms.    Padlock    admission          to   the   bar    because   of    the

shortcomings, even factoring in the Board's perception that she

minimized her misconduct, is simply too harsh a penalty under

the circumstances presented.                Her goal of becoming a lawyer has

already      been    delayed,    and        her    prospect    of    obtaining      bar

admission has been uncertain.                Her own actions - and the manner

in   which    she    disclosed       them    -    have    caused    her   significant

obstacles, embarrassment, and had financial consequences.                           The

language of a much cited concurrence written by Justice Prosser

is apt here.        He observed:

      All in all, I believe the applicant deserves the
      benefit of the doubt. She should have the opportunity
      to begin the practice law with a clean slate-with the
      understanding of the importance that courts attach to
      character and ethics and a warning that this court has
      a long memory.
Vanderperren, 261 Wis. 2d 150, ¶65.                    We again choose to exercise

our prerogative and afford this applicant the benefit of the

doubt.

      ¶45    Accordingly, we reverse the Board's conclusion of law

regarding Ms. Padlock's character and fitness to practice law,

and we direct the Board to certify Ms. Padlock's admission to

practice law in Wisconsin and her enrollment with the State Bar
of   Wisconsin      pursuant    to    SCR     10.03(2).       The    Board    did   not

                                            22
                                                           No.    2020AP1945-BA



identify any conditions that should be imposed on Ms. Padlock in

the event we elected to admit her, and we impose no conditions

upon her practice of law.

    ¶46     IT IS ORDERED that the decision of the Board of Bar

Examiners    declining     to   certify    that    Abby    D.    Padlock   has

satisfied the requirements for admission to the practice of law

in Wisconsin is reversed and the matter is remanded to the Board

for further action consistent with this order.

    ¶47     IT   IS   FURTHER   ORDERED   that    the   documents   submitted

under seal are deemed confidential and shall remain under seal

until further order of the court.




                                     23
                                                                     No.    2020AP1945-BA.akz


       ¶48     ANNETTE      KINGSLAND      ZIEGLER,       C.J.        (dissenting).           I

would affirm the final decision of the Board of Bar Examiners

(Board)       declining       to    certify       Abby    Padlock's         character      and

fitness for admission to the Wisconsin bar.                               The Board found

that    Ms.    Padlock      underreported,         in    a    misleading      manner,      the

details       of   a   2015    interstate        drug    trafficking        incident       that

caused her to be charged in Minnesota with two felony counts of

a Controlled Substance Crime in the Second Degree.                           I agree.

       ¶49     The inadequacy of the disclosures on her law school

application        later      caused    the      law     school      to    determine       that

Ms. Padlock had "seriously mischaracterized her 2015 criminal

matter."       In fact, she was paid $10,000 to illegally transport

drugs cross country before being caught.                            With respect to the

underreported charges, Ms. Padlock failed to report the amount

of marijuana that was discovered:                       114 pounds.         She failed to

report that she faced felony charges.                     She failed to report that

she spent three days in jail, or that she was subject to a

$30,000 civil forfeiture.                  She inaccurately claimed that the
charges against her had already been dismissed when, in fact,

she    was    still    on     probation     at    the     time      she    applied    to    law

school.

       ¶50     Ms.     Padlock       was      warned         that     the     insufficient

disclosures on her law school application might adversely affect

her    admission       to     the   bar.      Nonetheless,           Ms.    Padlock     again

underreported her criminal conduct in her application seeking

bar admission.



                                              1
                                                                    No.   2020AP1945-BA.akz


      ¶51    Ms. Padlock's inadequate disclosures reflect dishonest

and deceptive behavior, which demonstrates that Ms. Padlock has

acted in a manner that is not honest, diligent, or reliable.

Coupled     with    the     Board's      finding      that   Ms.     Padlock         was    not

credible nor convincing at the evidentiary hearing before the

Board, I conclude that there are simply too many incidents in

which, despite being previously warned, Ms. Padlock considered

candid disclosure optional.

      ¶52    Our    cases     emphasize         the   extreme       importance         of    an

applicant's candor with regard to prior misconduct as being as,

if   not    more,    important      as    the    underlying       misconduct         itself.

See, e.g., In re Bar Admission of Gaylord, 155 Wis. 2d 816, 819,

456 N.W.2d 590 (1990) (affirming the Board's decision to deny

certification of bar applicant where the applicant failed to

disclose      having        been    charged       three      times        with       criminal

offenses).     The applicant in Gaylord did not meet her burden to

establish good moral character and fitness to practice law due

to the inaccuracies and omissions in her admission application.
Id. at 822.         I conclude the same is true of Ms. Padlock.                             By

repeatedly     minimizing          her   criminal         conduct     surrounding           the

illegal transportation of drugs across state lines, Ms. Padlock

manifested a deficiency in honesty and integrity, both of which

are essential characteristics for admission to the bar in this

state.

      ¶53    Based     on    the    record       before    this     court,       I    am    not

persuaded that Ms. Padlock has yet demonstrated the requisite
moral character and fitness "needed to assure to a reasonable

                                             2
                                                   No.   2020AP1945-BA.akz


degree of certainty the integrity and the competence of services

performed for clients and the maintenance of high standards in

the administration of justice."       SCR 40.06.   I would affirm the

Board's decision.

    ¶54   For the foregoing reasons, I respectfully dissent.

    ¶55   I am authorized to state that Justices PATIENCE DRAKE

ROGGENSACK and BRIAN HAGEDORN join this dissent.




                                  3
    No.   2020AP1945-BA.akz




1